      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 1 of 12



                    UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF MASSACHUSETTS

__________________________________________
                                                     *
Seboka K. Hailu,                                     *
            Plaintiff                                *
v.                                                   *
                                                     *
Flight Services & Systems, Inc.                      *   V




            Defendants                    *
__________________________________________*

                              COMPLAINT FOR JURY TRIAL


I.      JURISDICTION

1.      This action arises under the Americans with Disabilities Act of 1990 (ADA), 42

        U.S.C. §§ 12101-12213 (2013) (amended 2008).

2.      Plaintiff brings this action pursuant to ADA § 107(a), 42 U.S.C. § 12117(a).

3.      ADA § 107(a), 42 U.S.C. § 12117(a), incorporates by reference Title VII of the

        Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e-5, which grants jurisdiction

        to this Court.

4.      All preconditions to jurisdiction under § 706 of Title VII, 42 U.S.C. § 2000e-

        5(f)(3), have been satisfied.

5.      Plaintiff filed a charge of employment discrimination on the basis of disability and

        retaliation with the Massachusetts Commission Against Discrimination and Equal

        Employment Opportunity Commission (hereinafter “EEOC”) within 180 days of

        the alleged employment discrimination on the basis of disability against him.
                                      Page 1 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 2 of 12



6.     The MCAD issued a “Finding of Probable Cause” on or about March 13, 2018.

7.     Jurisdiction of this Court is further invoked pursuant to 28 U.S.C. §§ 451, 1331,

       1337, 1342, and 1345.

8.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and 28 U.S.C.

       1132(e)(2). The acts and omissions complained of herein occurred in substantial

       part in this District and Defendants may be found in this district.

II.    PARTIES

9.     The plaintiff, Seboka Hailu, (hereinafter “Mr. Hailu”), is a citizen of the United

       States and resides at 64 Jackson Circle, Cambridge, MA 02140.

10.    The plaintiff is a disabled person as he is a person who has an impairment that

       substantially limits the major life activity of standing.

11.    Plaintiff is an individual with a “disability” within the meaning of ADA §3(2), 42

       U.S.C. § 12102(2).

12.    Plaintiff, with the reasonable accommodation of removal of the stressor and/or

       removal from his position as a Wheelchair Agent, that he suffered would have been

       able to perform the essential functions of his job as a Wheelchair Agent.

13.    Plaintiff is a “qualified individual with a disability” within the meaning of ADA

       §101(8), 42 U.S.C. § 12111(8).

14.    Flight Services & Systems, Inc., and/or any other legal entity associated therewith

       (hereinafter “FSS”) is an Ohio corporation, duly incorporated under the Laws of

       Ohio, registered in the Commonwealth of Massachusetts as a foreign corporation,
                                    Page 2 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 3 of 12



       with a registered agent listed as: National Registered Agents, Inc., 155 Federal

       Street, Suite 700, Boston, MA 02110.

15.    The defendant is a “person” within the meaning of ADA § 101(7), 42 U.S.C. §

       12111(7), and Title VII § 701(a), 42 U.S.C. 2000e(a).

16.    The defendant is engaged in “industry affecting commerce” within the meaning of

       ADA § 101(7), 42 U.S.C. § 12111(7), and Title VII § 701(g)- (h), 42 U.S.C.

       2000e(g)- (h).

17.    The defendant employed more than 25 employees for each working day in more

       than 20 weeks during the preceding year.

18.    The defendant is an “employer” within the meaning of ADA §101(5)(A), 42 U.S.C.

       § 12111(5)(A).

19.    The defendant is a “covered entity” within the meaning of ADA § 101(2), 42 U.S.C.

       § 12111(2).




                                     Page 3 of 12
       Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 4 of 12



III.    FACTS

20.     When Mr. Hailu was a child, he suffered a traumatic left leg injury that left him

        unable to stand for prolonged periods of time.

21.     This injury does allow Mr. Hailu to stand and to work on his feet, so long as he

        stands briefly and spends the majority of time walking or changing his position.

22.     On or about May 2, 2016, Mr. Hailu was hired by the defendant-employer as a

        Wheelchair Agent to work at Boston Logan International Airport.

23.     His duties included pushing wheelchair-bound passengers to and from various

        terminals.

24.     As the position does not require prolonged periods of standing, Mr. Hailu did not

        tell the defendant employer about his disability.

25.     Regardless, Mr. Hailu’s performance after his hire was more than satisfactory as

        evidence by his continued employment.

26.     On or about July 4, 2016, Arben Kote, who worked at the defendant employer’s

        Human Resources Department transferred Mr. Hailu to the Security Line in

        Terminal E.

27.     This new position required Mr. Hailu to stand in the same spot all day.

28.     As the requirement of standing aggravated his leg injury, Mr. Hailu informed Mr.

        Kote that he had a disability and that he was unable to accept this position because

        of his disability.


                                        Page 4 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 5 of 12



29.    Mr. Hailu explained that it was his preference to remain in the position in which he

       was hired.

30.    At this point, the defendant-employer, by and through its agent, Mr. Kote, informed

       Mr. Hailu that if he didn't want the new position, then he should leave his work

       badge and leave the premises.

31.    However, Mr. Hailu chose to wait until his next doctor's appointment to ask his

       doctor for a note regarding his need for a reasonable accommodation.

32.    On or about July 16, 2016, Mr. Hailu received a doctor's note stating that because

       of his traumatic left leg injury, he should work in a position that does not require

       standing for prolonged periods of time. See, Exhibit A, Doctor’s Note

33.    On or about July 18, 2016, Mr. Hailu gave his doctor's note to Mr. Kote.

34.    Defendant, by and through its agent, Mr. Kote, responded that Mr. Hailu could not

       work because he had workplace restrictions, and asked Mr. Hailu for his badge.

35.    Mr. Kote then called the State Police to escort Mr. Hailu from the premises.

36.    As such, the defendant terminated Mr. Hailu’s employment on July 18, 2016.

IV.    COUNT I—VIOLATION OF ADA, TITLE I
37.    The plaintiff hereby realleges and reasserts the allegations set forth in paragraph 1

       through 36, above, as though fully set forth herein.

38.    On or about July 16, 2016, and on divers’ dates thereafter, Mr. Hailu informed his

       employer of his disability, provided medical proof thereof, and requested

       accommodation therefor.

                                       Page 5 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 6 of 12



39.    At all relevant times, FSS knew about the Plaintiff’s disability.

40.    Plaintiff requested the reasonable accommodation of remaining in his current

       position as a Wheelchair agent, which was in accordance with his disability and

       enabled him to continue performing his essential job functions.

41.    Plaintiff would have been able to perform the essential functions of his job with the

       reasonable accommodation he requested.

42.    The defendant refused to make reasonable accommodation for Plaintiff’s disability

       and terminated him.

43.    The decisions made and the actions taken by the defendant were performed by

       Defendant’s employees in the course and scope of their employment/agency with

       the defendant.

44.    The defendant’s refusal to make reasonable accommodation for Plaintiff’s known

       disability constitutes discrimination against Plaintiff due to his disability in

       violation of ADA § 102(b)(5)(A), 42 U.S.C. § 121112(b)(5)(A).

45.    The Defendant acted with malice or with reckless indifference toward Plaintiff’s

       federally protected rights as a qualified individual with a disability when it refused

       to make reasonable accommodations for Plaintiff’s known disability.

46.    As a result of the defendant’s discrimination on the basis of disability, plaintiff

       suffered and continues to suffer economic losses, mental anguish, pain and

       suffering, and other nonpecuniary losses.


                                       Page 6 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 7 of 12



V.     COUNT II – RETALIATORY DISCHARGE/RETALIATION in
VIOLATION OF Title VII of The Civil Rights Act of 1964, 42 USC §§ 2000e-2000e-
17 and M.G.L. c. 151 B §4 (1), (4)
47.    The Plaintiff hereby realleges and reasserts the allegations set forth in paragraph 1

       through 46, above, as though fully set forth herein.

48.    The plaintiff, a disabled man, engaged in a protected activity when on July 18, 2016

       he requested a reasonable accommodation for his disability, of which Respondent

       was aware.

49.    The defendant subjected the Plaintiff to an adverse employment action when his

       employment was terminated shortly thereafter.

50.    A causal connection exists between the protected activity and the adverse

       employment action.

51.    The defendant terminated the Plaintiff’s employment upon receiving the plaintiff’s

       doctor's note/proof of disability without offering accommodation or providing him

       with FMLA paperwork to fill out.

52.    Respondent did not have any legitimate, nondiscriminatory reasons for the

       termination.

53.    A causal connection exists between the protected activity and the adverse

       employment action in that he was terminated because of his alleged conduct.

54.    As a result of the defendant’s retaliation, plaintiff suffered and continues to suffer

       economic losses, mental anguish, pain and suffering, and other nonpecuniary

       losses.

                                       Page 7 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 8 of 12



COUNT III – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


55.    The Plaintiff hereby realleges and reasserts the allegations set forth in paragraph 1

       through 54, above, as though fully set forth herein.

56.    The defendant, as Mr. Hailu’s employer, owed a duty to Mr. Hailu to provide him

       with employment that was free from discrimination and that was not hostile, in

       order to allow Mr. Hailu to perform his employment duties.

57.    The defendants breached that duty by terminating Mr. Hailu upon receiving notice

       of his disability and failing to offer him any accommodation that would permit him

       to perform the essential functions of his employment resulting in the ultimate

       termination of Mr. Hailu.

58.    As a direct and proximate result of Defendants’ negligence, Mr. Hailu suffered and

       has continued to suffer extreme emotional distress.

59.    Mr. Hailu’s extreme emotional distress caused by Defendants has resulted in

       physical harm which has been manifested by objective symptomology including,

       but not limited to, appetite and weight loss, insomnia, nightmares, and increased

       fatigue and depression.

60.    As a direct and proximate result, Mr. Hailu has suffered and continues to suffer

       monetary loss and damage, was deprived of income, has suffered a reduction in his

       earning capacity, incurred and continues to incur medical expenses and suffered

       and continues to suffer other loss and damage.

                                       Page 8 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 9 of 12



VII. COUNT IV -- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

61.    The Plaintiff hereby realleges and reasserts the allegations set forth in paragraph 1

       through 60, above, as though fully set forth herein.

62.    Defendant’s aforementioned conduct towards Mr. Hailu was unjustified, extreme,

       outrageous and beyond the bounds of civilized society.

63.    Defendants intended or knew that their outrageous conduct would cause Mr. Hailu

       to suffer severe emotional distress.

64.    Defendants’ extreme and outrageous conduct was not in furtherance of any

       legitimate business purpose.

65.    As a direct and proximate result of Defendants’ aforementioned conduct, Mr. Hailu

       suffered and has continued to suffer extreme emotional distress of such severity

       that no reasonable person could be expected to endure it.

66.    As a direct and proximate result, Mr. Hailu has suffered and continues to suffer

       physically and mentally, has suffered and continues to suffer monetary loss and

       damage, was deprived of income, has suffered a reduction in his earning capacity,

       incurred and continues to incur medical expenses and suffered and continues to

       suffer other loss and damage.

VIII. COUNT V – WRONGFUL DISCHARGE

67.    The Plaintiff hereby realleges and reasserts the allegations set forth in paragraph 1

       through 66, above, as though fully set forth herein.


                                       Page 9 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 10 of 12



68.     The defendant was motivated by bad faith, malice or retaliation in terminating Mr.

        Hailu from his position as a social worker.

69.     Mr. Hailu was discharged from his position as a Wheelchair Agent against public

        policy after he was subjected to extreme and outrageous discrimination, disparate

        treatment, and retaliation.

70.     Defendants’ aforementioned conduct constitutes a breach of the implied covenant

        of good faith and fair dealing.

71.     As a direct and proximate result of the defendants’ prohibited conduct, Mr. Hailu

        has suffered and continues to suffer monetary loss and damage and suffered and

        continues to suffer other loss and damage.

IX. COUNT VI – RETALIATORY DISCHARGE

72.     The Plaintiff hereby realleges and reasserts the allegations set forth in paragraph 1

        through 71, above, as though fully set forth herein.

73.     The plaintiff, a man with a disability, was engaged in a protected activity in that all

        conduct alleged occurred as a result and/or during his employment with FSS.

74.     At all relevant times, the defendant was aware of Mr. Hailu’s disability.

75.     As set out herein, the defendant subjected him to an adverse employment action in

        terminating his employment.

76.     Mr. Hailu was the target of an adverse employment action based on his protected

        class status (disability) in that he was terminated.

77.     Mr. Hailu was the target of retaliation and discrimination as a result of his disability.
                                         Page 10 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 11 of 12



78.        A causal connection exists between the protected activity and the adverse

           employment action in that he was terminated as a result of his disability.

79.        As a result of the FSS’s retaliation, plaintiff suffered and continues to suffer

           economic losses, mental anguish, pain and suffering, and other nonpecuniary

           losses.

      X.       PRAYER FOR RELIEF

Plaintiff demands judgment against Defendants for:

80.        Salary and benefits, and accrued interest thereon, from his date of termination until

           entry of judgment against Defendants;

81.        Compensatory damages for Plaintiff’s mental anguish, pain and suffering, and other

           nonpecuniary losses;

82.        Reinstatement to the position of Wheelchair Agent, with all the rights, benefits,

           salary increases, as he would have had the benefit, had the discrimination not taken

           place;

83.        Punitive damages in an amount to be determined at trial;

84.        Plaintiff’s attorneys’ fees and costs of this action;

85.        On Counts I and II, awarding Plaintiff judgment in an amount equal to the damages

           sustained as a proximate result of Defendants’ discrimination and retaliation;

86.        On Count III, awarding Plaintiff judgment in an amount equal to the damages

           sustained as a proximate result of Defendants’ negligent infliction of emotional

           distress;
                                           Page 11 of 12
      Case 1:19-cv-11527-DPW Document 1 Filed 07/12/19 Page 12 of 12



87.     On Count IV, awarding Plaintiff judgment in an amount equal to the damages

        sustained as a proximate result of Defendants’ intentional infliction of emotional

        distress;

88.     On Count V, awarding Plaintiff judgment in an amount equal to the damages

        sustained as a proximate result of Defendants’ wrongful discharge;

89.     On Count VI, awarding Plaintiff judgment in an amount equal to the damages

        sustained as a proximate result of Defendants’ retaliatory discharge;

90.     Awarding Plaintiff attorneys’ fees, costs of suit and other expenses incurred in this

        litigation as permitted by law;

91.     Awarding Plaintiff pre-judgment and post-judgment interest as provided by law;

92.     Awarding Plaintiff punitive damages in the amount of $500,000.00;

93.     Awarding Plaintiff all other and further relief, both general and special, at law and

        in equity to which she may be justly entitled; and,

94.     Such other relief as may be just and reasonable.

DATED: July 12, 2019                           RESPECTFULLY SUBMITTED,
                                               SEBOKA K. HAILU
                                               By and through his attorney,

                                                _/s/ Abeba Attles, Esq.
                                                BBO # 692566
                                                Abeba Attles, Esquire
                                                Attles Law Group
                                                529 Main Street
                                                Charlestown, MA 02119
                                                978-984-7292
                                                978-655-7483 (FAX)
                                                abey@attleslawgroup.com
                                          Page 12 of 12
